TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-07-00719-CV


Arlene Fontenot and Robert Fontenot, Appellants

v.


Texas Department of Family and Protective Services, Appellee





FROM THE DISTRICT COURT OF SAN SABA COUNTY, 33RD JUDICIAL DISTRICT

NO. 8661, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

	Appellants Arlene Fontenot and Robert Fontenot filed a notice of appeal on
December 18, 2007.  The district clerk notified this Court that appellants have neither paid, nor made
payment arrangements for the clerk's record.  By letter of January 15, 2008, this Court notified
appellants that they needed to submit a status report concerning the appeal by January 25, 2008, or
the appeal would be dismissed for want of prosecution.  See Tex. R. App. P. 37.3(d).  To date,
appellants have not responded.  Accordingly, we dismiss the appeal for want of prosecution.  See
Tex. R. App. P. 42.3(b).




  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Dismissed for Want of Prosecution
Filed:   February 8, 2008